DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The Preliminary Amendment filed on 05/01/2020 is entered.  In the Preliminary Amendment, the original claims 1, 3-16 have been amended and new claims 17-25 are added as well.  Claims 1-25 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/500,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the current application is merely narrower in scope than the claim in the copending Application. (See table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1 of instant Pending Application- 16/500,320
Claim 1 of Co-pending Application- 16/500,319
1. (Currently Amended) Method of producing uncoated paper having a grammage according to ISO 536 of 50-250 g/m2, a Gurley value according to ISO 5636-5 of above 15 s and a stretchability according to ISO 1924-3 in the machine direction of at least 9 %, said method comprising the steps of: a) providing a pulp, preferably sulphate pulp; b) subjecting the pulp to high consistency (HC) refining; c) subjecting the pulp from step b) to low consistency (LC) refining; d) diluting the pulp from step c) and adding the diluted pulp to a forming wire to obtain a paper web having a dry content of 15-25 %; e) pressing the paper web from step d) to a dry content of 30-50 %; f) drying the paper web from step e); g) compacting the paper web from step f) in a Clupak unit at a moisture content of 20-50 %; h) drying the paper web from step g); and i) calendering the paper web from step h) in a soft nip calender or a long nip calender at a moisture content of 4-20%.   
1. (Currently Amended) Method of producing a paper having a grammage according to ISO 536 of 50-250 g/m2, a Gurley value according to ISO 5636-5 of above 15 s and a stretchability according to ISO 1924-3 in the machine direction of at least 9 %, said method comprising the steps of: a) providing a pulp, preferably sulphate pulp; b) subjecting the pulp to refining; c) diluting the pulp from step b) and adding the diluted pulp to a forming wire to obtain a paper web; d) pressing and the paper web from step c); e) drying the paper web from step d); f) compacting the paper web from step e) in a Clupak unit at a moisture content of 32-50 %;g) calendering the paper web from step f), optionally after drying, at a moisture content of 21-40 %, preferably 30 10 %, more preferably 32 39 %; h) drying the paper web from step g).

	







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claims 4, 2, and 21, there is no antecedent basis for the “the line load” in respective calendering and "the nip bar" in the Clupak unit.
Regarding claim 10 and 25, there is no antecedent basis for “the Bendtsen roughness”.
Regarding claims 11 and 12, there is no antecedent basis for “the bending resistance index”.
Regarding claim 13, there is no antecedent basis for “the brightness of the paper”.
Regarding claim 14, there is no antecedent basis for “the steel/chromed cylinder”.
Regarding claim 15, there is no antecedent basis for “the speed of the paper web”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1- 14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH ROTHFUSS; et al. EP 2186939 A2 (ROTHFUSS) in view of BJOERN NILSSON; et al. WO 9902772 A1 (NILSSON). 

Regarding claim 1, ROTHFUSS discloses:  Method of producing uncoated paper (Sack papers are known to be uncoated.  Title and Para [0006] discloses “Nowadays sack papers are usually not smoothed”), said method comprising the steps of: a) providing a pulp, preferably sulphate pulp (Abstract, para [0003], Kraft pulp and sulphate pulp are the same and there are terms of art.); d) diluting the pulp from step c) and adding the diluted pulp to a forming wire to obtain a paper web having a dry content of 15-25 % (Fig. 1, claim 1, and para [0030] discloses “…A device shown in the figure for producing a sack paper web 1 is used for producing an F 2. The sack paper web 2 comes from a paper machine 3 which comprises at least one head box for applying the sack paper web 2, a press in which the sack paper web is dewatered, and a dryer section in which the sack paper web is dried over drying cylinders.…”.  The Examiner views that the a dry content of 15-25 % is a common range when the paper pressing the paper web from step d) to a dry content of 30-50 % (Fig. 1, claim 1, and para [0012] and para [0031].  Again, the Examiner views that the a dry content of 30-50 % is very normal and common range for any drying section of a paper machine when the paper web is pressed, which means is dewatered, and the range 30-50 % is considered obvious and does not hold any patentable weight. For example, para [0012] discloses “With a dry content of 40-80% that is overlapped with the claimed range 30-50 %, the web is advantageously compressed by at least 5% in the direction of travel.); f) drying the paper web from step e) (Fig. 1, claim 1, and para [0031].); g) compacting the paper web from step f) in a Clupak unit at a moisture content of 20-50 % (para [0005] discloses “The so-called Clupak method, in which the web is stretched over a stretching and stretching, is of greatest importance here again relaxing elastic band is performed. Para [0012] discloses “With a dry content of 40-80%, the web is advantageously compressed by at least 5% in the direction of travel.  Such sackcloth paper has significantly greater extensibility and better tear resistance. In particular, when filling and transporting paper sacks, a paper sack produced according to this method can largely be prevented from tearing open. The compression should take place in the specified moisture condition, as the compression (or also called creping) will otherwise not remain stable.”); h) drying the paper web from step g) (Claim 1); and i) calendering the paper web from step h) in a soft nip calender or a long nip calender at a moisture content of 4-20% (Fig. 1, element 12, Claims 1 and 2, and para [0036-0037], [0046].  Again, the Examiner views that the a moisture content of 4-20% is a common range during calendering the paper web and overlaps with the web moisture content of 5 to 20% disclosed on para [0046], therefore, the range is considered obvious and does not hold any patentable weight.).


However, ROTHFUSS does not expressly disclose: b) subjecting the pulp to high consistency (HC) refining; and c) subjecting the pulp from step b) to low consistency (LC) refining and having a grammage according to ISO 536 of 50-250 g/m2, a Gurley value according to ISO 5636-5 of above 15 s and a stretchability according to ISO 1924-3 in the machine direction of at least 9 %.
In same field of art, NILSSON discloses:  b) subjecting the pulp to high consistency (HC) refining (para [006], [0016], and [0026-0029]); c) subjecting the pulp from step b) to low consistency (LC) refining and having a grammage according to ISO 536 of 50-250 g/m2, a Gurley value according to ISO 5636-5 of above 15 s and a stretchability according to ISO 1924-3 in the machine direction of at least 9 % (para [006], [008] discloses “a stretching of up to 8.0% that is close enough to the claimed range 9% and a Gurley value of 18 seconds that is close enough to the claimed range 15 s .”, [0018] discloses grammages of 50 - 140 g/m2 range or120 - 140 g/m2 which are overlapped with claimed ranges, [0016], and [0026-0029], [0038], [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Kraft sack paper web of ROTHFUSS by using the respective high consistency (HC) and low consistency (LC) refining of pulp as taught by NILSSON so as to optimize a stretchable paper having high stiffness, high tensile strength, and satisfactory surface properties of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading NILSSON disclosure, would also have been motivated to apply its teaching of improving the tensile strength of the stretchable paper by adding a strengthening agent such as, for example, starch so as to produce a highly stretchable uncoated paper that is not a typical porous sack paper on a paper machine having a Clupak unit without compromising with its printability for the benefit of the claimed invention.
 


Regarding claim 2, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claim 1.   ROTHFUSS further discloses:  further comprising the step of adding broke pulp to the pulp from step b) or c) (para [0003] discloses “Sack paper, which belongs to the Kraft papers, is usually made from long-fiber softwood sulphate pulp with a maximum waste paper content of 20%.  Emphasis is added.  Waste paper and/or broke paper are the same thing.).

Regarding claim 3, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claim 1.   ROTHFUSS further discloses:   wherein the calendering of step i) is carried out using a shoe calender with a nip length in the machine direction of 30-400 mm (para [00046] discloses “The nip length in the web running direction 9 was preferably 60 to 120 mm…”). 

Regarding claims 4, 20, and 21, ROTHFUSS in view of NILSSON discloses all of the limitations of respective base claims 1, 4, and 20.   ROTHFUSS further discloses:   wherein the line load in step i) is 20-700 kN/m (claim 4) or 20-450 kN/m (claim 20) or 100-400 kN/m (claim 21), respectfully (The entire paragraph [0042] discloses “A compressive stress is now set in the wide nip 16 with pressurizing means (not shown in detail), which is the case with compressed sackcloth paper provides a maximum pressure of 3 to 15 MPa, preferably 5 to 10 MPa, and, in the case of compressed sack paper, a pressure of 1 to 10 MPa, preferably 2 to 5 MPa. This compressive stress acts, for example, approximately in the middle of the wide nip in the direction of web travel 9. From the point of entry into the wide nip, the compressive stress increases by a maximum of 2 MPa per mm. In other words, the gradient of the compressive stress is limited.  Examiner views that although the line load (force per unit length) is different from the compressive stress such as 3 to 15 MPa, but nevertheless, they are related.  To clearly understand this relationship, a brief explanation is believed to be in order:

The problem of pressing is essentially one of squeezing water from a compressible permeable medium. The drainage rate is governed by the pressure driving force divided by flow resistance. The amount of drainage is governed by the drainage rate multiplied by time.  The product of pressure multiplied by time is a useful parameter to describe the combined effect of these two factors. This product is called “press impulse”. The press impulse can be determined from the quotient of two readily known variables in pressing, the line loading (N/m) divided by speed (m/s).  Therefore, loading (N/m) and the compressive stress (3 to 15 MPa or 5 to 10 MPa or 1 to 10 MPa) are indirectly related, which in turn, are indicative that the claimed line loads (N/m) are conventional ranges, and the compressive stress (3 to 15 MPa or 5 to 10 MPa or 1 to 10 MPa) teaches that they are achieved by a calender operating at the claimed line loads (N/m).  Therefore, various line loads of the nip bar are clearly dependent on the paper grade and the intended use thereof and they are purely a design choice and can be readily done by one of ordinary skill in the art via routine optimization.).  
         
Regarding claim 5, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claim 1.   ROTHFUSS further discloses:  wherein a metal roll heated to a temperature between 140 and 260 °C, is used in the shoe calendering of step i) (para [0021] discloses “The surface of the heated roller has a temperature of 180-220 °C.). 

Regarding claims 6, 7, 22, and 23, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claims.   ROTHFUSS further discloses:   wherein the stretchability according to ISO 1924-3 in the machine direction or cross direction is at least 10 % (claim 6) or 7% (claim 7), 11% (claim 22), and 9% (claim 23) respectfully (para [0016] discloses “It is advantageously ensured that the web with the wide-nip calender is compressed by a maximum of 15% from in the running direction in front of the 

Regarding claim 8-13, 24, and 25, ROTHFUSS in view of NILSSON discloses all of the limitations of their respective base claims, but does not disclose their respective the limitation recited in each of the claims 8-13, 24, and 25.   Examiner views that bending resistance index, Bendtsen roughness, grammage, Gurley value, and the brightness of the paper recited in the dependent claims are all physical properties of the paper produced by the method steps recited in claim 1.  If one of ordinary skill in the art have the method steps, then the properties are inherent or expected properties are one would get from the result of compacting and calendering steps g) and i) which the paper web has moisture content of 20-50% or 4-20%.  Steps a) through h) are common or conventional method steps operated for producing a sack paper as it is well commonly practiced in a papermaking mill and one of ordinary skill in the art would know that the compacting and calendering steps of g) and i) are commonly operated 

Regarding claim 14, discloses:  ROTHFUSS in view of NILSSON discloses all of the limitations of its base claim 1.   ROTHFUSS further discloses:   further comprising the step j) printing the side of the paper that contacted the steel/chromed cylinder in the Clupak unit (para [0007] and particularly para [0011] discloses “This has a positive influence on the surface result of the web”.  The fact that the Clupak unit can be configured so that the printing the side of the paper is contacted the steel/chromed cylinder in the Clupak unit is purely a design choice and depends on the intended use thereof in which one of ordinary skill in the art is well capable of doing it during routine optimization for resulting the product produced therefrom.  Therefore, this printing limitation of claim does not hold any patentable weight in the papermaking process.).

Regarding claim 16, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claim 1.   NILSSON further discloses:  wherein the consistency of the pulp subjected to HC refining in step b) is 25-42 % (para [0016], particularly para [0025]); the HC refining of step b) is carried out to the extent that the pulp obtains a Schopper-Riegler (SR) number according to ISO 5267-1 of 13-19 (Fig. 1, and particularly para [0054] discloses “More specifically, Fig. 1 shows an arrow 1 indicating the feeding of sulphate pulp into a so-called HC  (high Schopper-Riegler (SR)) tower 2, in which the pulp is stored before being fed into an HC  press 3 for adjusting (increasing) its consistency to the desired value. From this press 3, the pulp moves on to an HC refiner 4 for high consistency refining.  Although NILSSON does not expressly disclose Schopper-Riegler (SR) number of 13-19, it is well established and known to a worker in papermaking mill that Schopper-Riegler Freeness Tester (SR/P) measures the rate of drainage of a diluted pulp suspension. The drainage rate is related to the surface conditions and swelling of the fibers. It is widely used to track the changes in the drainage rate of various chemical pulps during beating and refining.  In accordance to Fig. 6.2 depicted herein below, Examiner views a Schopper-Riegler (SR) number of 13-19 to be high when correlated with the Canadian Standard Freeness (CSF) numbers (Pages 1281-1289, CH-6. Papermaking Properties of Pulps. Handbook of Pulp, Edited by Herbert Sixta, 2006 WILEY-VCH Verlag Gmbh & Co.)   Therefore, the SR number of 13-19 is purely a design choice and depends on the intended use thereof in which one of ordinary skill in the art is well capable of doing it during routine optimization for resulting the product produced therefrom.  Therefore, this limitation of claim does not hold any patentable weight.); the consistency of the pulp subjected to LC refining in step c) is 2-6 % (para [0026], particularly para [0028]); and the LC refining of step c) is carried out to the extent that the pulp obtains a Schopper-Riegler (SR) number according to ISO 5267-1 of 18-40 (Fig. 1, and particularly para [0054] discloses “More specifically, Fig. 1 shows an arrow 1 indicating the feeding of sulphate pulp into a so-called HC  (high Schopper-Riegler (SR)) tower 2, in which the pulp is stored before being fed into an HC  press 3 for adjusting (increasing) its consistency to the desired value. From this press 3, the pulp moves on to an HC refiner 4 for high consistency refining. The pulp suspension is then fed by the intermediary of a buffer vat 5 to a first set of LC refiners 
                                    
    PNG
    media_image1.png
    665
    765
    media_image1.png
    Greyscale
                    

Regarding claim 17 and 18, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claims.   ROTHFUSS further discloses:  wherein the paper web from step f) is compacted in the Clupak unit of step g) at a moisture content of 30-49 % (claim 17), or at a moisture content of 35-49 % (claim 18) (para [0012], para [0022].  As discussed with respect to claim 8-13, 24, and 25 hereinbefore, if an artisan follows the steps a) through i), the artisan can produce a product having the paper web at the  recited in the dependent claims.  Thus, the artisan or one of ordinary skill in the art would easily be capable to conduct the method steps and routinely optimized the resulting product produced therefrom.  Thus, these dependent claims do not hold any patentable weight.

Regarding claim 19, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claims.  ROTHFUSS further discloses:  wherein the paper web from step h) is calendered in step i) a moisture content of 5-12 % (para [0046] discloses  web moisture of 5-12 %.  In addition, the same explanation as applied with respect to claims 17 and 18 equally applies to claim 19 as well.). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ULRICH ROTHFUSS; et al. EP 2186939 A2 (ROTHFUSS) in view of BJOERN NILSSON; et al. WO 9902772 A1 (NILSSON) and further in view of KEIKO HASHIGUCHI; et al. US 20160355985 A1 (HASHIGUCHI). 

Regarding claim 15, ROTHFUSS in view of NILSSON discloses all of the limitations of its base claim 1 including subjecting the paper web to drying in at least one dryer group (ROTHFUSS on para [0023], [0030-0031] and [0034]). 
However, the combination of ROTHFUSS in view of NILSSON does not expressly disclose:  wherein the speed of the paper web in the first dryer group of step h) is 8-14 % lower than the speed of the paper web entering the Clupak unit in step g).
In the same field of art, HASHIGUCHI discloses:  wherein the speed of the paper web in the first dryer group of step h) is 8-14 % lower than the speed of the paper web entering the Clupak unit in step g) (para [0032] discloses “The aforementioned ratio of the manufacturing speed on the outlet side of the Clupak system and manufacturing speed on the inlet side of the Clupak system is called the “draw ratio,” and the percentage ratio by which to make the manufacturing speed on the outlet side slower than the manufacturing speed on the inlet side is called the “negative draw percent,” where the negative draw is set in a range of −3% to −8% (or preferably −4% to −7%) in order to process Clupak paper into a heavy sack that does not break easily.”  From engineering principal and the efficacy of the paper web to be processed effectively at the Clupak unit, the speed of paper web in the first dryer group has to lower (~10-15% is a conventional range) than the speed of the paper web entering the Clupak so as to allow enough time for the paper web to be dried enough before entering the Clupak unit.  It should be noted that the speed of the paper web upon entering the Clupak is determined by the speed of the moving rubber blanket and the rotational speed of the steel roll which are generally higher than the drying cylinders and this is a conventional practice in a papermaking process as it is well known by an artisan working in a paper mill.  Moreover, if an artisan follows the steps a) through i), the artisan can produce a product where the speed of the paper web in the first dryer group of step h) is 8-14 % lower than the speed of the paper web entering the Clupak unit in step g that reads on this dependent claim.  Therefore, executing the steps a) through i) in claim 1 would inherently or expectedly produce the final product where the speed of paper web is 8-14 % lower from step h) to step g).  Therefore, this limitation of claim does not hold any patentable weight.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Kraft sack paper web of the combination of ROTHFUSS in view of NILSSON by using the speed of the paper web entering the Clupak unit as taught by HASHIGUCHI so as to optimize the Clupak paper into a heavy sack that does not break easily.  Similarly, one of ordinary skill in the art, upon reading HASHIGUCHI disclosure, would also have been motivated to apply its teaching of improving the tensile strength of the stretchable paper by producing a 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748